DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed September 23, 2021.  Claims 1-15 and 17-20 are pending with claims 17-20 remaining withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (PGPub US 2016/0200182).
Regarding applicants’ claim 1, Ogawa et al. disclose a joint structure, for example as in a vehicle door component, comprising materials having different coefficients of expansion, the joint structure including an inner panel made form a carbon fiber reinforced plastic, an outer panel having projections formed form an aluminum alloy, and an elastic adhesive material filling inside spaces created by the projections such that the thickness of the adhesive layer equals the height of the projections (paragraph 0037-0039, 0044-0046 and 0083, also figures 2 and 10 ; the use of aluminum for the outer panel and CFRP for the inner panel disclosed at paragraph 0083).
Applicants’ requirement that the aluminum component be die cast is a product-by-process requirement. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113.
	In the present case Ogawa et al. disclose an aluminum alloy vehicle component having an integral protrusion, absent evidence of criticality regarding the presently claimed process the materials and structure disclosed by Ogawa et al. meet the requirements of the claimed aluminum vehicle component.
Applicants’ requirement with regards uniform shear when subjected to heating or cooling is a functional requirement.  Where the heating or cooling is uniform there is no evidence such that one of ordinary skill in the art would have expected non-uniform shear such as to result in movement that is not substantially eliminated. Applicants’ specification states that “If the adhesive bond line is not uniform, the CTE difference can create non-uniform shear strain along the adhesive bond line during the heating and/or cooling stages of high temperature production steps…” (present specification, paragraph 0006).  Ogawa et al. disclose a structure substantially identical to that disclosed by applicants (specifically an interstitial space filled with adhesive the thickness of which is set by a projection, paragraph 0046), and is therefore expected to perform et al. disclose the intensities created by the projection portions to be filled with adhesive where the height of the projection portions are decided by calculating the thickness of the adhesive layer resulting from the elastic adhesive “that can absorb a later-described difference in thermal expansion”. See paragraphs 0044-0046.  Ogawa et al. further states that …the hemmed portion 20 of the outer panel 14 is suppressed or prevented from coming apart…Additionally, the occurrence of surface strain between both panels resulting from the outer panel 14 and the inner panel 16 being deformed in directions away from one another is suppressed or prevented.” Paragraph 0059.
	Regarding applicants’ claim 2, Ogawa et al. disclose the joint structure as used in vehicle panels (paragraph 0037).
	Regarding applicants claim 4, Ogawa et al. disclose that the outer panel may be formed of carbon fiber reinforced plastic (paragraph 0083).
	Regarding applicants’ claim 6, the projecting portions may be in the form of strips (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over of Ogawa et al. (PGPub US 2016/0200182).
Regarding applicants’ claim 5, the selection of a shape for the projecting portions of Ogawa et al. is within the ordinary level of skill in the art through routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different shapes for the projecting portions in order to discover shapes which provide effective spacing between the panels being joined.
Regarding applicants’ claims 7 and 8, with regards to the adhesive thickness and bonding surface area, the discovery of a workable bonding region and adhesive thickness is within the ordinary level of skill in the art.  One of ordinary skill in the art would have found it obvious to try a range of bonding region areas and adhesive thickness values in order to determine a workable range that provides for effective joining of the inner and outer panels.
Regarding applicants’ claim 9, the examiner takes official notice that it is known to attach panels with mechanical fasteners.  One of ordinary skill in the art at the time of the invention would have found it obvious to add a mechanical fastener to the joint of Ogawa et al. in order to provide additional security between the two panels.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over of Ogawa et al. (PGPub US 2016/0200182) in view of Wang (PGPub US 2010/0072785).
Regarding applicants’ claim 3, Ogawa et al. disclose a joint structure useful for dissimilar materials for example inner and outer vehicle door panels comprising aluminum and fiber reinforced plastic as discussed above with respect to claim 1, but do not appear to disclose the materials to be aluminum alloy and steel.  However it is known to form vehicle doors steel and aluminum for the inner and outer panels (Wang, paragraph 0024).  One of ordinary skill in the art would have found it obvious to apply the joint structure of Ogawa et al. to vehicle doors .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jewell II et al. (US Patent 5,056,264) in view of Ogawa et al. (PGPub US 2016/0200182).
Regarding applicants’ claims 10 and 11, Jewell II, et al. disclose a motor vehicle door assembly including an inner and outer door panel formed of aluminum and joined by a hem (col. 4 lines 41-47 and figure 4), however Jewell II et al. do not appear to explicitly disclose the presence of a protrusion or an adhesive as claimed.  
Ogawa et al. disclose a joint structure, for example as in a vehicle door component, comprising materials having different coefficients of expansion, the joint structure including an inner panel made form a carbon fiber reinforced plastic, an outer panel having projections formed form an aluminum alloy, and an elastic adhesive material filling inside spaces created by the projections such that the thickness of the adhesive layer equals the height of the projections (paragraph 0037-0039, 0044-0046 and 0083, also figures 2 and 10 ; the use of aluminum for the outer panel and CFRP for the inner panel disclosed at paragraph 0083).
One of ordinary skill in the art at the time of the invention would have found it obvious to use the joint structure of Ogawa et al. as the manner in which to join the inner and outer door panels of Jewell et al. where the joint has been demonstrated as an effective means for joining inner and outer door panels, and where the joint structure of Ogawa et al. provides for uniform adhesive thickness, and suppresses strain cause by relative movement resulting from differences in thermal expansion. 

	In the present case Ogawa et al. disclose an aluminum alloy vehicle component having an integral protrusion, absent evidence of criticality regarding the presently claimed process the materials and structure disclosed by Ogawa et al. meet the requirements of the claimed aluminum vehicle component.
The examiner took official notice that it is known to attach panels with mechanical fasteners in the non-final rejection dated June 24, 2021 which is now taken as applicant admitted art (MPEP 2144.03 C).  One of ordinary skill in the art at the time of the invention would have found it obvious to add a mechanical fastener to the joint in order to provide additional security between the two panels.
Applicants’ requirement with regards uniform shear when subjected to heating or cooling is a functional requirement.  Where the heating or cooling is uniform there is no evidence such that one of ordinary skill in the art would have expected non-uniform shear such as to result in movement that is not substantially eliminated. Applicants’ specification states that “If the adhesive bond line is not uniform, the CTE difference can create non-uniform shear strain along the adhesive bond line during the heating and/or cooling stages of high temperature production present specification, paragraph 0006).  Ogawa et al. disclose a structure substantially identical to that disclosed by applicants (specifically an interstitial space filled with adhesive the thickness of which is set by a projection, paragraph 0046), and is therefore expected to perform in a substantially identical manner.  Further, Ogawa et al. disclose the intensities created by the projection portions to be filled with adhesive where the height of the projection portions are decided by calculating the thickness of the adhesive layer resulting from the elastic adhesive “that can absorb a later-described difference in thermal expansion”. See paragraphs 0044-0046.  Ogawa et al. further states that …the hemmed portion 20 of the outer panel 14 is suppressed or prevented from coming apart…Additionally, the occurrence of surface strain between both panels resulting from the outer panel 14 and the inner panel 16 being deformed in directions away from one another is suppressed or prevented.” Paragraph 0059.
Regarding applicants’ claim 12, the selection of a shape for the projecting portions of Ogawa et al. is within the ordinary level of skill in the art through routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different shapes for the projecting portions in order to discover those shapes which provide effective spacing between the panels being joined.
Regarding applicants claim 13, Ogawa et al. disclose that the outer panel may be formed of carbon fiber reinforced plastic (paragraph 0083).
Regarding applicants’ claims 14 and 15, with regards to the adhesive thickness and bonding surface area, the discovery of a workable bonding region and adhesive thickness with within the ordinary level of skill in the art.  One of ordinary skill in the art would have found it obvious to try a range of bonding region areas and adhesive thickness values in order to determine a workable range that provides for effective joining of the inner and outer panels.
Response to Arguments
	Applicants’ arguments filed September 23, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that Ogawa et al. is directed to allowing movement between glueed components in contrast to the present invention. However applicants disclose that “…when the components are subject to a severe temperature change. If the adhesive bond line is not uniform, the CTE difference can create non-uniform shear strain along the adhesive bond line during the heating and/or cooling stages of high temperature production steps, such as in the case of paint shop oven heating,...” (present specification, paragraph 0006).  One of ordinary skill in the art would expect substantially identical structures to behave in a substantially identical manner.  Given that Ogawa et al. disclose the use of a projection which results in an adhesive of uniform thickens (the thickness of the adhesive layer is set by the height of the projecting portions, paragraph 0046), and given that applicants disclose that non uniform adhesive bond lines result in non-uniform shear strain from CTE differences, then the uniform adhesive as a result of the projection portions of Ogawa et al. would be expected to result in behavior substantially identical to that claimed by applicants, including elimination of movement between first and second bonding areas.  Applicants’ specification has been reviewed with respect to special materials, features, and/or parameters that would result in a difference in behavior between applicants’ structure and those of the prior art, however no evidence was found to suggest that applicants’ structure would exhibit a behavior distinct form that of the prior art.
	Applicants argue that Wang excludes fasteners owing likely to that distorting residual stress can remain in the manufactures component panel.  Applicants cite Wang at paragraphs 0002 and 0004in support of their position, however the cited sections make no mention of 
	Applicants argue that Jewell does not disclose an adhesive nor present any motivation for using an adhesive, however Jewell has not been relied upon with regards to the use of an adhesive.  Jewell is relied upon as a secondary teaching to demonstrate that mechanical fasteners have been effectively used in the connection of aluminum/steel composite vehicle doors. While applicants state that Jewell uses fasteners to create a sturdy panel, there is insufficient evidence to conclude that the use of fasteners in the panel of Ogawa et al. would render the composite door panels of Ogawa et al. unsatisfactory for their intended use (MPEP 2143.01 V). 
	Applicants argue that the term die-cast as claimed imparts distinct structure to the claims where die-casting imparts uniformity not exhibited by molded parts, however die-casting is a general process where parts may be processed under a range of parameters and treatments resulting in a wide range of structure including uniformity and porosity. In the present case applicants have not presented evidence that die-casting necessarily results in a structure distinct from the prior art. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion.” MPEP 2113 II.  Absent evidence that die-casting necessarily results in a structure distinct form prior art manufacturing processes, the term die-casting is not found to establish a structurally distinct product form that taught by Ogawa et al.   For these reasons, and for those as advanced in the presents above, the claims are not found to be patentably distinct and the rejections of record have been maintained.  This action is FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784